Citation Nr: 1612153	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-06 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In correspondence received in December 2014, the Veteran reiterated his desire to have a hearing before a VLJ at the RO.  However, in a March 2016 brief, the Veteran's accredited representative stated that the Veteran had withdrawn his request for a personal hearing and elected to have his case certified to the Board.  As such, the Veteran's request for a Board hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection has previously been established for diabetes mellitus, type 2.

During the course of the appeal, in May 2013, the Veteran was given a VA compensation and pension examination for peripheral neuropathy.  During the course of the examination, EMG studies were performed for the Veteran's lower extremities, but not upper extremities.  Consequently, the examiner gave a diagnosis of mild sensorimotor polyneuropathy in the lower extremities.  Afterwards, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities but denied service connection for peripheral neuropathy of the bilateral upper extremities.  The RO explained that there was no current diagnosis of peripheral neuropathy of the bilateral upper extremities.

During his September 2013 hearing before a Decision Review Officer (DRO), the Veteran and his representative expressed dissatisfaction with the May 2013 VA examination.  They did not understand why EMG studies had been provided for the Veteran's lower extremities but not his upper extremities.  The DRO appeared to agree, as a new VA compensation and pension examination was scheduled for April 2014.  However, careful examination of this report indicates that again, EMG testing of the upper extremities was not performed.

The Veteran has submitted four different lay statements from individuals who have observed his hands tingle and turn grey.  The Veteran himself has testified regarding the numbness and tingling he experiences in his upper extremities.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a new VA compensation and pension examination must be requested-one that specifically includes EMG testing of the bilateral upper extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

Attention is specifically directed to those DBQs that were identified/ordered in the April 2012 VA examination.  Determine if such DBQs were completed, and if so, obtain the results.  If it is determined that those DBQs were not completed, inquire as to why such was not accomplished and provide details of such discovery in the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper extremities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any necessary tests and studies-to specifically include EMG testing-should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current peripheral neuropathy of the bilateral legs and feet.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  If the examiner opines that the Veteran's peripheral neuropathy of the bilateral upper extremities is less likely than not related to his service, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability was aggravated or is otherwise related to his service-connected diabetes mellitus, type 2.

Any opinion expressed must be accompanied by a complete rationale.

3.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




